Citation Nr: 0728815	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1949 to November 
1952.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2002, the Board affirmed the RO's denial of the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2003, based on a Joint Motion For 
Remand (first joint motion), the Court vacated the August 
2002 decision and remanded the claim to the Board for 
readjudication consistent with the joint motion.  

The Board in turn remanded the claim to the RO for additional 
action in December 2003 and April 2004.  In January 2006, the 
Board again denied the veteran's claim.  Thereafter, the 
veteran appealed the Board's decision to the Court.  In May 
2007, based on a Joint Motion For Partial Remand (second 
joint motion), the Court remanded the claim to the Board for 
compliance with the instructions of the second joint motion.  

The Board in turn REMANDS the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
left ankle disability.  Additional action is necessary before 
the Board decides this claim.  

In the second joint motion filed in April 2007, the parties 
to this appeal agree that VA did not ensure that the veteran 
received an adequate examination in support of his claim.  
They point out that, during a VA examination conducted in 
July 2001, the VA examiner noted that x-rays were normal 
(despite a showing of calcaneal spurring of the left ankle), 
concluded that there was no orthopedic disability of the left 
lower extremity, and ruled out a relationship between such 
extremity and the veteran's service.  They note that, because 
the VA examiner did not consider the spurring showing on x-
rays when assessing the veteran's condition, his finding that 
there was no orthopedic abnormality is not supported by the 
clinical evidence.  The parties further note that the VA 
examiner's lack of clarity in this regard impedes the Board's 
ability to make an informed decision concerning the veteran's 
claim.  They thus request VA to afford the veteran another VA 
examination, during which another examiner can offer an 
opinion as to whether the calcaneal spurring constitutes an 
orthopedic impairment, which is related to the veteran's 
service. 

Based on the parties' request and the Court's May 2007 Order, 
this case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
by a specialist who has not previously 
evaluated the veteran for the purpose of 
determining the etiology of his left 
ankle disability.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: 

a) diagnose any left ankle 
disability shown to exist, 
including, if appropriate, one 
caused by calcaneal spurring; 

b) opine whether the calcaneal 
spurring shown on x-rays in 
July 2001 constitutes an 
orthopedic impairment and, if 
so, whether such impairment is 
at least as likely as not 
related to the veteran's 
service; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



